Case 6:14-cv-00687-PGB-LRH Document 641 Filed 06/24/21 Page 1 of 9 PageID 72207




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION


 PARKERVISION, INC.,

                     Plaintiff,

        v.                                        Case No. 6:14-cv-00687-Orl-PGB-LRH
 QUALCOMM INCORPORATED AND
 QUALCOMM ATHEROS, INC.,

                     Defendant.


 DEFENDANT’S UNOPPOSED MOTION FOR LEAVE FOR PARKERVISION
             TO FILE UNDER SEAL PER RULE 1.11(D)

        Pursuant to Local Rule 1.11(d) of the Middle District of Florida (“Rule(s)”) and

 Doc.        633,    Qualcomm      Incorporated      (“Qualcomm”     or     “Defendant”)

 respectfully requests leave for ParkerVision, Inc. (“ParkerVision”) to file under seal,

 an un-redacted version of its response to Qualcomm’s motions in limine (Doc. 632),

 and Exhibits 13-17 to ParkerVision’s response. This motion is unopposed.

 I.     BACKGROUND

        This is a patent case. During the course of discovery and the parties’ litigation

 which has spanned over seven years, the parties have exchanged voluminous

 documents          and   information,   including   Defendant’s   highly    proprietary,

 closely guarded, highly confidential and extremely sensitive technical details and

 schematics, and sensitive sales, licenses, and financial information, as well as

 highly confidential information of numerous third parties. The information sought to


                                              1
Case 6:14-cv-00687-PGB-LRH Document 641 Filed 06/24/21 Page 2 of 9 PageID 72208




 be filed under seal, if made public, would cause Defendant harm in the marketplace,

 including by revealing highly confidential and proprietary details to competitors and

 adversaries, within the United States and abroad.            Defendant has invested

 significant resources, including in the design and development and R&D of their

 products, and making such technical and proprietary information public would harm

 Defendant in the market.

 II.    IDENTIFICATION OF EACH ITEM PROPOSED FOR SEALING

        Defendant seeks leave for ParkerVision to file under seal the following items,

 with public versions (partially or fully redacted) filed on ECF with the following

 document numbers:

                Request to Seal in Entirety                            Doc.
  ParkerVision’s response to Qualcomm’s                                 632
  motions in limine
  Exhibits 13-17 to ParkerVision’s response                       632-14 to 632-18

 III.   REASONS FOR FILING, SEALING, AND PARTIAL SEALING, REDACTION, OR
        MEANS OTHER THAN SEALING ARE UNAVAILABLE OR UNSATISFACTORY

        ParkerVision filed the materials sought to be filed under seal. The items contain

 competitively and commercially sensitive information, including technical design and

 operation information related to Qualcomm’s products, and sensitive commercial and

 financial   information    of   Qualcomm.         Highly    confidential     information

 appears throughout those items proposed for sealing, rendering redaction or

 partial sealing impractical.




                                            2
Case 6:14-cv-00687-PGB-LRH Document 641 Filed 06/24/21 Page 3 of 9 PageID 72209




 IV.   MEMORANDUM OF AUTHORITY SUPPORTING THE SEAL

       Rule 1.11(d) states in relevant part the following:

       To file an item that plausibly qualifies for sealing and that the filing
       person knows or reasonably should know another person considers
       confidential, the filing person must file instead of the item a placeholder
       only identifying the item and must notify the other person within seven
       days after filing the placeholder. Within fourteen days after receiving the
       notice, the other person or a party may move to seal the item ….

 On June 11, 2021, ParkerVision filed its Response to Qualcomm’s Motion in Limine

 (Doc. 632), as well as the accompanying exhibits. Defendant requests leave for

 ParkerVision to file under seal the proposed items for sealing, described below.

       Rule 1.11 provides the “compelling justification” standard. M.D. Fla. L.R.

 1.11(a); Mursoli-Caballero v. Carvajal, No. 21-21, 2021 WL 118980, at *1 n.1 (M.D. Fla.

 Jan. 13, 2021) (Davis, J.) (Rule 1.11). In evaluating a motion to seal, courts balance a

 party’s interest in keeping the information confidential against the public interest in

 accessing court documents. See Romero v. Drummond, 480 F.3d 1234, 1246 (11th Cir.

 2007); Chicago Tribune v. Bridgestone/Firestone, 263 F.3d 1304, 1314-15 (11th Cir. 2001).

 The Eleventh Circuit has recognized that “[a] party’s privacy or proprietary interest in

 information sometimes overcomes the interest of the public in accessing the

 information.” Romero, 480 F.3d at 1246; see also DeCurtis v. Carnival, No. 20-607, 2020

 WL 6827996, at *2 (M.D. Fla. Apr. 27, 2020) (Hoffman, J.) (granting a motion for

 leave to file under seal and finding that the seal would protect the confidential nature

 of the master services agreement); Teledyne Instruments v. Cairns, No. 12-854, 2013 WL

 5874584, at *2 (M.D. Fla. Oct. 31, 2013) (granting motion to seal documents



                                            3
Case 6:14-cv-00687-PGB-LRH Document 641 Filed 06/24/21 Page 4 of 9 PageID 72210




 containing “technical drawings and other knowledge relating to [movant’s]

 products”); Local Access v. Peerless Network, No. 14-399, 2017 WL 3896407, at *2 (M.D.

 Fla. Sept. 6, 2017) (granting motion to seal “commercially and competitively

 sensitive” information); Proxicom Wireless v. Macy’s, No. 18-64, 2018 WL 8344645, at

 *2 (M.D. Fla. Oct. 29, 2018) (finding good cause to seal documents and noting “[i]f

 the Exhibits are made public, it appears Defendants and non-parties would also suffer

 substantial injury because their business and financial information would be exposed

 to their competitors.”); Smith v. Costa Del Mar, No. 18-1011, 2019 WL 3037815, at *1

 (M.D. Fla. July 11, 2019) (good cause to seal exhibits including “a confidential

 settlement agreement between Defendant and a non-party to this action”); Brown v.

 Vivint Solar, No. 18-2838, 2020 WL 3250191, at *3 (M.D. Fla. Apr. 18, 2020). Courts

 consider whether allowing access would impair court functions or harm privacy

 interests, the degree and likelihood of injury if made public, the reliability of the

 information, whether there will be an opportunity to respond to the information,

 whether the information concerns public officials or concerns, and the availability of

 a less onerous alternative to sealing the documents. Romero, 480 F.3d at 1246; Medai

 v. Quantros, No. 12-840, 2012 WL 2512007, at *2 (M.D. Fla. June 29, 2012).

 V.    ARGUMENT AND DESCRIPTION OF EACH ITEM PROPOSED FOR SEALING

       Compelling justifications exist to seal the documents requested. As discussed

 above, over the course of the parties’ litigation, Defendant has revealed highly

 proprietary, closely guarded, highly confidential, and extremely sensitive technical

 details, schematics, and financial and commercial information. Defendant invested


                                           4
Case 6:14-cv-00687-PGB-LRH Document 641 Filed 06/24/21 Page 5 of 9 PageID 72211




 significant resources, including in the design and development and R&D of their

 products. The information sought to be filed under seal here, if made public, would

 cause Defendant harm and injuries in the marketplace, including revealing highly

 confidential and proprietary details to competitors and adversaries, within the United

 States and abroad. Each item is described below.

       Hillegas Exhibit 13 is Chart A02, dated July 31, 2020. Hillegas Exhibit 17 is

 excerpts from the deposition of ParkerVision’s RX expert, dated December 7, 2020.

 These documents contain confidential technical details, including regarding the

 design and operation of Qualcomm’s products.         Qualcomm has designated the

 confidential   information   as   “OUTSIDE       ATTORNEYS’        EYES       ONLY.”

 The information sought to be filed under seal, if made public, would cause Qualcomm

 competitive harm in the marketplace by revealing important, proprietary and highly

 confidential technical details to Qualcomm’s competitors and third parties.

       Hillegas Exhibit 14 contains excerpts from Qualcomm’s Twelfth Supplemental

 Responses and Objections to ParkerVision’s First Set of Common Interrogatories

 (Nos. 1-8), dated August 27, 2020. Hillegas Exhibit 15 contains excerpts from the

 deposition of Jim Tran, dated January 30, 2020. And Hillegas Exhibit 16 contains

 excerpts from the deposition of Maria Yantz, dated September 1, 2020.

 These documents contain highly confidential and sensitive financial, business, and

 commercial information of Qualcomm. Qualcomm has designated the confidential

 information as “OUTSIDE ATTORNEYS’ EYES ONLY.” The information sought




                                           5
Case 6:14-cv-00687-PGB-LRH Document 641 Filed 06/24/21 Page 6 of 9 PageID 72212




 to be filed under seal, if made public, would cause Qualcomm competitive harm in the

 marketplace by revealing important, proprietary and highly confidential details to

 Qualcomm’s competitors and third parties, in the United States and abroad.

        ParkerVision also highlighted in blue narrowly tailored portions of its

 Response to Qualcomm’s Motions in Limine on pages 10 and 11, and filed a redacted

 version at Doc. 632. The redacted portions contain confidential information of

 third parties.   Qualcomm has designated the confidential information as

 “OUTSIDE ATTORNEYS’ EYES ONLY.” The information sought to be filed

 under seal, if made public, would cause Qualcomm and third parties harm in the

 marketplace.

        ParkerVision also filed a sealing motion at Doc. 633. The Court granted

 ParkerVision’s unopposed sealing motion.      (Doc. 636 at 3.)     For completion,

 Qualcomm also notes that Exhibits 3, 9, 12-18 also contain Qualcomm’s

 highly confidential information and Qualcomm also supports sealing those exhibits.

 Hillegas Exhibit 3 contains the Expert Report of John Bone, dated October 9, 2020.

 Hillegas Exhibit 9 contains the Rebuttal Expert Report of ParkerVision’s RX expert,

 dated November 23, 2020. Hillegas Exhibit 12 contains the Initial Expert Report of

 ParkerVision’s RX Expert, dated October 9, 2020. And Hillegas Exhibit 18 contains

 the Expert Report of Dr. Michael Steer, dated November 23, 2020. These expert

 reports contain highly confidential technical details, including regarding the

 design and operation of Qualcomm’s products, and highly confidential financial and




                                          6
Case 6:14-cv-00687-PGB-LRH Document 641 Filed 06/24/21 Page 7 of 9 PageID 72213




 sales information.    Qualcomm has designated the confidential information as

 “OUTSIDE ATTORNEYS’ EYES ONLY.” The information sought to be filed

 under seal, if made public, would cause Qualcomm competitive harm in the

 marketplace by revealing important, proprietary and highly confidential technical and

 financial details to Qualcomm’s competitors and third parties.

 VI.    PROPOSED DURATION OF SEAL

        Pursuant to Rule 1.11(c)(4) and (f), Defendant proposes that the seal and

 redaction last for ninety days after the case has been closed and all appeals have been

 exhausted. This duration is supported by the highly confidential and extremely

 sensitive nature of the items proposed for sealing, and the potential for breach of the

 protective orders through disclosure. E.g., Local Access, 2017 WL 3896407, at *3

 (sealing information for 4.5 years).

 VII.   NAME, MAILING ADDRESS, EMAIL ADDRESS, AND TELEPHONE NUMBER OF
        THE PERSON AUTHORIZED TO RETRIEVE A SEALED, TANGIBLE ITEM

        Pursuant to Rule 1.11(c)(5), Defendant designates the following individual to

 retrieve sealed tangible items:

           Matthew Brigham
           3175 Hanover Street, Palo Alto, California 94304-1130
           mbrigham@cooley.com
           650-843-5677

 VIII. CONCLUSION

        Defendant respectfully requests leave for ParkerVision to file under seal the

 following items:     Hillegas Exhibits 13 to 17, and an un-redacted version of

 ParkerVision’s Response to Qualcomm’s Motions in Limine.


                                           7
Case 6:14-cv-00687-PGB-LRH Document 641 Filed 06/24/21 Page 8 of 9 PageID 72214




                     LOCAL RULE 3.01(g) CERTIFICATION

       The parties conferred about the substance of the Motion for Leave to File

 Under Seal. ParkerVision does not oppose the relief requested.


 Dated: June 24, 2021                  By: /s/ Matthew Brigham

   BEDELL, DITTMAR, DEVAULT,            COOLEY LLP
   PILLANS & COXE, P.A.                 Stephen C. Neal (admitted pro hac vice)
   John A. DeVault, III                 nealsc@cooley.com
   Florida Bar No. 103979               Matthew Brigham (admitted pro hac vice)
   jad@bedellfirm.com                   mbrigham@cooley.com
   Michael E. Lockamy                   Jeffrey Karr (admitted pro hac vice)
   Florida Bar No. 069626               jkarr@cooley.com
   mel@bedellfirm.com                   Priya Viswanath (admitted pro hac vice)
   The Bedell Building                  pviswanath@cooley.com
   101 East Adams Street                Dena Chen (admitted pro hac vice)
   Jacksonville, Florida 32202          dchen@cooley.com
   Phone: (904) 353-0211                Patrick Lauppe (admitted pro hac vice)
   Fax: (904) 353-9307                  plauppe@cooley.com
                                        3175 Hanover Street
   CADWALADER,                          Palo Alto, CA 94304-1130
   WICKERSHAM & TAFT, LLP               Phone: (650) 843-5000
   Howard Wizenfeld (admitted pro       Fax: (650) 843-7400
   hac vice)
   Howard.wizenfeld@cwt.com             COOLEY LLP
   One World Financial Center           Stephen Smith (admitted pro hac vice)
   200 Liberty Street                   ssmith@cooley.com
   New York, NY 10281                   1299 Pennsylvania Avenue NW
   Telephone: (212) 504-6050            Suite 700
   Facsimile: (212) 504-6666            Washington, DC 20004
                                        Phone: (202) 842-7800
   COOLEY LLP                           Fax: (202) 842-7899
   Eamonn Gardner (pro hac vice)
   egardner@cooley.com                 Attorney for Defendant
   1144 15th Street, Suite 2300        Qualcomm Incorporated
   Denver, CO 80202
   Telephone: (720) 566-4000
   Facsimile: (720) 566-4099




                                          8
Case 6:14-cv-00687-PGB-LRH Document 641 Filed 06/24/21 Page 9 of 9 PageID 72215




                           CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing

 document has been served on all counsel of record via the Court’s ECF system on

 June 24, 2021.

                                    /s/ Matthew Brigham




                                           9
